DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 11, 14, 23, and 26 have been amended, and claims 1-27 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 recites the limitation "the set of removable insoles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, 14-18, 20-21, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 6,915,598. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure .
16/603538 claims
US 6,915,598 claims
1
1, 12, 17
2, 3
6, 16, 18
4, 16
7
5, 17
4
6, 18
1, 12, 17
8, 20
1
9, 21
1, 12, 17
14, 15
1, 6, 12, 16-18
26
1, 12, 17


US 6,915,598 does not specifically disclose that the arch shell has a thickness in the range of 0.2 to 1.8 mm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the arch shell with a thickness in the range of 0.2 to 1.8 mm, in order to provide a specific stiffness to the arch shell, depending on the specific needs of the user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
US 6,915,598 does not specifically disclose that the arch shell has a flexural modulus in the range of 1.72 x 108 to 6.89 x 108 N/m2. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the arch shell with a flexural modulus in the range of 1.72 x 108 to 6.89 x 108 N/m2, in order to provide a specific support and comfort . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 12-21, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisoni et al. (US 6,915,598), herein Grisoni.
Regarding claims 1, 14, and 26, Grisoni discloses a removable insole (insole 10) for insertion into footwear, comprising: a base layer (lower layer 18) extending through a forefoot portion, a midfoot portion, and a heel portion of the insole; and an arch shell (insert 26) in the midfoot portion of the insole beneath the base layer (column 3, lines 5-55; column 5, lines 50-55; Fig. 1, 2, 8, 9).
Regarding claims 1 and 26, Grisoni does not specifically disclose that the arch shell has a thickness in the range of 0.2 to 1.8 mm. However, Grisoni does teach that the arch shell may have a thickness of about 2 mm, and that the geometry of the arch shell, including the thickness, may be engineered to optimize the stiffness (column 5, lines 50-51; column 7, lines 1-7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the arch shell with a thickness in the range of 0.2 to 1.8 mm, in order to provide a specific stiffness to the arch shell, depending on the specific needs of the user. The claimed values are merely an 
Regarding claims 1, 14, and 26, Grisoni does not specifically disclose that the arch shell has a flexural modulus in the range of 1.72 x 108 to 6.89 x 108 N/m2. However, Grisoni does teach that the arch shell may have a flexural modulus in the range of 6.89 x 108 to 3.45 x 109 N/m2 (column 5, lines 62-65). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the arch shell with a flexural modulus in the range of 1.72 x 108 to 6.89 x 108 N/m2, in order to provide a specific support and comfort level to the arch shell, depending on the specific needs of the user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, Applicant has not provided any claimed criticality to the recited range (wherein the disclosed range extends from 1.72 x 108 to 8.63 x 108 N/m2; paragraph [0058]).
Regarding claims 2 and 14, Grisoni does not specifically disclose that the midfoot portion of the insole comprises a flexural stiffness of 25 pounds per inch or less. However, Grisoni does teach that midfoot portion of the insole may have a flexural stiffness in the range of 5-60 pounds/inch, or more specifically in the range of 5-20 pounds/inch. Stiffnesses within this range provide sufficient support and comfort to the user (column 6, lines 3-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the midfoot portion of the insole with a flexural stiffness of 25 pounds per inch or less, in order to provide sufficient comfort and support, depending on the specific needs of the user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claims 3 and 15, Grisoni does not specifically disclose that the midfoot portion of the insole comprises a flexural stiffness of 8 pounds per inch or more. However, Grisoni does teach that midfoot portion of the insole may have a flexural stiffness in the range of 5-60 pounds/inch, or more specifically in the range of 5-20 pounds/inch. Stiffnesses within this range provide sufficient support and comfort to the user (column 6, lines 3-30). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the midfoot portion of the insole with a flexural stiffness of 8 pounds per inch or more, in order to provide sufficient comfort and support, depending on the specific needs of the user. The claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claims 4 and 16, Grisoni discloses that the insole is configured such that the forefoot portion of the insole extends at least to distal ends of metatarsals of a foot (column 2, line 61-column 3, line 2).
Regarding claims 5 and 17, Grisoni discloses that the heel portion is a cupped heel portion (column 3, lines 27-28; Fig. 1, 9).
Regarding claims 6 and 18, Grisoni discloses that in the midfoot portion, the base layer comprises an upwardly extending contour for supporting a foot arch (column 3, lines 25-26; Fig. 3, 5, 9).
Regarding claims 7 and 19, Grisoni discloses that the forefoot portion has at least a first thickness and the midfoot portion has at least a second thickness that is greater than the first thickness (column 3, lines 16-19).

Regarding claims 9 and 21, Grisoni discloses that the arch shell has a constant thickness (column 2, lines 5-6).
Regarding claims 12 and 24, Grisoni discloses a cover layer (top cover 20) on at least a portion of an upper surface of the base layer (column 3, lines 51-55; Fig. 9).
Regarding claims 13 and 25, Grisoni discloses that the insole is a removable insole for insertion into footwear.

Claims 10, 11, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisoni, as applied to claims 1 and 14, in view of Martinez et al. (US 2013/0025156), herein Martinez.
Regarding claims 10 and 22, Grisoni discloses a heel cushion (pillow 14c), but does not specifically disclose that the cushion is a heel insert. Martinez teaches an insole for insertion into footwear having a heel cushion in the form of a heel insert (heel cushioning pad 20) (paragraph 0037; Fig. 1, 9, 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heel cushion in the form of a heel insert, as taught by Martinez, in order to provide cushioning in the heel region with a low profile and specific cushioning characteristics, depending on the needs of the individual user. 
Regarding claims 11 and 23, Grisoni discloses that the arch shell comprises at least one extension (wings 26a, 26b) located at least partially along the heel portion rearward of the forwardmost portion of the heel cushion (column 7, lines 8-15; Fig. 8).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grisoni, as applied to claim 26, in view of Bushby (US 8,216,162).
Grisoni does not disclose instructions. Bushby teaches providing a foot support in combination with instructions for using the foot support (column 4, lines 8-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide instructions, as taught by Bushby, in order to aid the user in using the foot supports properly.
Grisoni and Bushby teach the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim(s).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide instruction for using the set of removable insoles for relieving plantar fasciitis pain since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of instruction does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter e.g. the instructions and the substrate e.g. the insoles which is required for patentability.
Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.
	Applicant argues that Grisoni fails to teach an arch shell having a flexural modulus in the range of 1.72 x 108 to 6.89 x 108 N/m2. However, Grisoni discloses a range which at least overlaps the claimed range (at 6.89 x 108 N/m2). Further, as discussed above, it would have been obvious to one of ordinary 
Applicant argues that it would not have been obvious to provide an arch shell with a flexural modulus within the claimed range because the arch support of Grisoni is not configured to optimize stiffness and support for wearers experiencing plantar fasciitis pain. However, an arch shell may have a flexural modulus within the recited range for reasons other than plantar fasciitis pain. The recited range is not significantly different than the disclosed range within Grisoni (and even overlaps), and discovering optimum or workable ranges involves only routine skill in the art. Further, Applicant has not provided any claimed criticality to the recited range (wherein the disclosed range extends from 1.72 x 108 to 8.63 x 108 N/m2 and has an even larger overlap with Grisoni’s disclosed range; paragraph [0058]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732